
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.46


November 5, 2002

Mr. Scott Meyer
4 Sandy Hill Rd.
Cherry Hills Village, CO 80110

Dear Scott:

        HealtheTech, Inc. (the "Company") acknowledges receipt of your
conditional offer of resignation on the date hereof. This letter describes the
separation agreement (the "Agreement") between you and the Company.

        1.    Transition Period.    

        (a)    Resignation.    On the date hereof, you hereby resign your
position as Vice President, Worldwide Sales and Chief Marketing Officer, and as
a full time employee of the Company effective as of December 31, 2002 (the
"Resignation Date"); provided however that, commencing on the date hereof and
continuing through the Resignation Date (the "Transition Period"), you will not
enter into any agreements or make any commitments on behalf of the Company
without the prior written approval of Noel Johnson, President and COO, or
another executive officer of the Company.

        (b)    Salary.    During the Transition Period, the Company will
continue to pay your base salary at the same level that you were receiving as of
the date hereof. These salary payments will be made on the Company's regular
payroll dates subject to standard withholdings and deductions. Upon the
Resignation Date, you will be paid for any accrued and unused vacation earned
through the Resignation Date.

        (c)    Benefits.    During the Transition Period, you will be entitled
to continue your participation in the Company's employee health insurance, other
benefit plans in effect on the date hereof, and continued vesting of your
options pursuant to the terms of the respective plans governing these benefits.

        2.    Severance Pay.    Although the Company has no policy or plan
requiring the payment of severance, as part of this Agreement and provided you
sign and do not revoke this Agreement, the Company will pay you severance in an
amount equal to twenty-six (26) weeks of your current base salary, less required
withholdings and deductions ("Severance Payment"). The Severance Payment will be
paid in a lump sump within ten (10) business days following the execution of the
Supplemental Release attached hereto as Exhibit B.

        3.    Health Insurance.    Following the Resignation Date and to the
extent permitted by the federal COBRA law and by the Company's current group
health insurance policies, you will be eligible to continue your health
insurance benefits at your own expense and, later, to convert to an individual
policy if you wish. Soon after the Resignation Date, you will be provided with a
separate notice of your COBRA rights. As part of this Agreement, should you
timely elect to obtain insurance coverage pursuant to COBRA, the Company will
reimburse you for the cost of your COBRA payments for twenty-six (26) weeks
following the Resignation Date.

        4.    Stock Options.    In April, 2002, you were granted an option to
purchase 160,000 shares of Common Stock (the "Option") under the Company's 1998
Stock Option Plan (the "Plan"). As of the Resignation Date, the Option will be
vested as to 0 shares. Provided you sign, do not revoke, and perform your
obligations under this Agreement in full, the Company shall accelerate the
vesting period of the Option as to 20,000 shares effective January 1, 2003.
Pursuant to the Plan, you will have 90 days following the Resignation Date to
exercise any portion of your vested option. Any portion of your vested option
that is not exercised will be forfeited. You are advised by the Company to seek
independent legal advice with respect to any tax and securities laws regarding
your option and any purchase, sale of Company stock you may make.

--------------------------------------------------------------------------------


        5.    Other Compensation or Benefits.    You acknowledge that, except as
expressly provided in this Agreement, you will not receive any additional
compensation, severance or benefits after the Resignation Date.

        6.    Expense Reimbursements.    You agree that, within ten (10) days of
the Resignation Date, you will submit your final documented expense
reimbursement statement reflecting all business expenses you incurred through
the Resignation Date, if any, for which you seek reimbursement. The Company will
reimburse you for these expenses pursuant to its regular business practice.

        7.    Return of Company Property.    On or before the Resignation Date,
you agree to identify and return to the Company all Company Documents and other
Company Property (as defined herein) in your possession. For purposes of this
Agreement, the terms "Company Documents" and "Company Property" shall include,
but not limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind
which contain or embody any proprietary or confidential information of the
Company (and all reproductions thereof).

        8.    Proprietary Information Obligations.    Both during and after your
employment you will refrain from any use or disclosure of the Company's
proprietary or confidential information or materials. You hereby acknowledge
your continuing obligations under your Employee Confidential Information and
Inventions Agreement dated on or about April 2002 (incorporated by reference
herein, a form of which is attached hereto as Exhibit A) not to use or disclose
any confidential or proprietary information of the Company without prior written
authorization from a duly authorized representative of the Company.

        9.    Confidentiality.    The provisions of this Agreement shall be held
in strictest confidence by you and the Company and shall not be publicized or
disclosed in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) the Company may disclose
this Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law.

        10.    Nondisparagement.    You and the Company agree not to disparage
the other party, and the other party's officers, directors, employees,
shareholders and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; provided that you and the
Company shall respond accurately and fully to any question, inquiry or request
for information when required by legal process.

        11.    Release.    In exchange for the payments and other consideration
under this Agreement to which you would not otherwise be entitled, you hereby
release, acquit and forever discharge the Company and its officers, directors,
agents, servants, employees, attorneys, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys' fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the date you sign this Agreement, including but not limited to: any
and all such claims and demands directly or indirectly arising out of or in any
way connected with your employment with the Company or the conclusion of that
employment; claims or demands related to salary, bonuses, commissions, incentive
payments, stock, stock options, or any ownership or equity interests in the
Company, vacation pay, personal time off, fringe benefits, expense
reimbursements, sabbatical benefits, severance benefits, or any other form of
compensation; claims pursuant to any federal, any state or any local law,
statute,

2

--------------------------------------------------------------------------------


common law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964, as amended; attorney's fees under Title VII of the federal
Civil Rights Act of 1964, as amended, or any other statute, agreement or source
of law; the federal Americans with Disabilities Act of 1990; the Family and
Medical Leave Act; the Employee Retirement Income Security Act; Colorado Civil
Rights Acts; the Equal Pay Act, of 1963, as amended; tort law; contract law;
wrongful discharge; discrimination; harassment; fraud; misrepresentation;
defamation; libel; emotional distress; and breach of the implied covenant of
good faith and fair dealing. You represent that you have no lawsuits, claims or
actions pending in your name or on behalf of any other person or entity, against
the Company or any other person or entity subject to the release granted in this
paragraph. You agree that in the event you bring a claim covered by this release
in which you seek damages against the Company or in the event you seek to
recover against the Company in any claim brought by a governmental agency on
your behalf, this Agreement shall serve as a complete defense to such claims.

        12.    ADEA WAIVER AND RELEASE.    You acknowledge that you are
knowingly and voluntarily waiving and releasing any rights you may have under
the ADEA. You also acknowledge that the consideration given for the waiver and
release in the preceding paragraph hereof is in addition to anything of value to
which you were already entitled. You further acknowledge that you have been
advised by this writing, as required by the ADEA, that: (a) your waiver and
release do not apply to any rights or claims that may arise after the execution
date of this Agreement; (b) you have been advised hereby that you have the right
to consult with an attorney prior to executing this Agreement; (c) you have
twenty-one (21) days to consider this Agreement (although you may choose to
voluntarily execute this Agreement earlier); (d) you have seven (7) days
following the execution of this Agreement by the parties to revoke the
Agreement; and (e) this Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after this
Agreement is executed by you, provided that the Company has also executed this
Agreement by that date ("Effective Date").

        13.    Supplemental Release.    You agree to sign and return to the
Company a supplemental release of claims (the "Supplemental Release"), in the
form attached hereto as Exhibit B, on or after the Resignation Date.

        14.    Miscellaneous.    This Agreement, constitutes the complete, final
and exclusive embodiment of the entire agreement between you and the Company
with regard to this subject matter. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement shall bind the heirs, personal representatives, successors and assigns
of you and the Company, and inure to the benefit of both you and the Company,
their heirs, successors and assigns. If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question shall be modified by the court so as to be rendered
enforceable. This Agreement shall be deemed to have been entered into and shall
be construed and enforced in accordance with the laws of the State of Colorado
as applied to contracts made and to be performed entirely within Colorado.

[Signature Page Follows]

3

--------------------------------------------------------------------------------

If this Agreement is acceptable to you, please sign below and return the
original to me. I wish you every success in your future endeavors.

    Sincerely,
 
 
HEALTHETECH, INC.


 
 
 
 
/s/  MICHAEL E. JAROCH      

--------------------------------------------------------------------------------


 
 
Michael E. Jaroch
Vice President, Human Resources


Exhibit A—Form of Proprietary Information and Inventions Agreement
Exhibit B—Supplemental Release

    AGREED:


 
 
 
 
/s/  SCOTT MEYER      

--------------------------------------------------------------------------------

Scott Meyer

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.46

